Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 1 of 33

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

LARRY BENNETT
Plaintiff
Vv. : DOCKET NO.
DOLLAR GENERAL, INC. & ; NOTICE OF REMOVAL
DOLGENCORP, LLC. :
Defendants

 

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

ON NOTICE TO:

Marc F. Greenfield, Esquire

Spear Greenfield Richman Weitz & Taggart PC
Two Penn Center Plaza, Ste. 200

1500 JFK Blvd.

Philadelphia, PA 19102

Attorney for Plaintiff

PLEASE TAKE NOTICE that Defendant Dolgencorp, LLC (hereinafter “Removing
Defendant”) hereby removes this action to this Federal Court pursuant to 28 U.S.C. §1332, 1441 and
1446, with full reservation of any and all defenses and objections.

In support of this Notice of Removal, Removing Defendant respectfully submits as follows:

1. On June 27, 2019 Plaintiff filed a formal Complaint sounding in premises
liability/negligence in the Court of Common Pleas for Philadelphia County styled Larry Bennett v.
Dollar General, Inc. & Dolgencorp, LLC, June Term 2019 No: 6433. A copy of the Complaint is
attached and marked as Exhibit “A.”

2. The Complaint contains no specific prayer for relief other than an allegation the value

of the claim exceeds $50,000/the limits for local state court mandatory arbitration. Id.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 2 of 33

3. Removal is timely pursuant to 28 U.S.C. §1446(b) in that this Petition is being filed
within thirty (30) days after Defendant received the initial pleading setting forth the claim for relief

upon which the action is based.

4. The Court of Common Pleas for Philadelphia County is located within the district for
the United States District Court for the Eastern District of Pennsylvania.

5. This Court has jurisdiction pursuant to 28 U.S.C. §1332, in that the true parties are
completely diverse and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

6. The Complaint does not contain a specific prayer for relief other than allegations
the value exceeds the local jurisdictional amount for arbitration of fifty thousand ($50,000.00)
dollars. See Exhibit “A.”

7. Plaintiff's Complaint alleges damages to include: serious and permanent injuries. .
. multi-level lumbar and cervical disc protrusions, multi-level lumbar and cervical disc bulges,
lumbar and cervical radiculopathy, right knee and shoulder sprain and strain. . . great pain, anguish,
sickness and agony for an indefinite time. . . great financial detriment and loss. . . great loss of
earnings and/or earning capacity. Id. at paragraph 10-13.

8. A review of the allegations of the Complaint provides a good faith basis to
determine an amount in controversy in excess of $75,000. See e.g. Lewis v. FCA US LLC, 2015
USS. Dist. LEXIS 78214 (E.D.Pa. 2015).

9. According to the Complaint, Plaintiff is an adult individual citizen of the
Commonwealth of Pennsylvania who resides and is domiciled in Philadelphia, Pennsylvania. See

Exhibit “A.”
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 3 of 33

10. Defendant Dolgencorp, LLC is a single member, manager managed limited liability
company organized under the laws of Kentucky with its principle place of business in Tennessee and,
therefore, citizens of those states in accordance with 28 U.S.C. §1332.

11. Dolgencorp, LLC’s single member is Dollar General Corporation which is an entity
incorporated, and with a principal place of business in Tennessee and, therefore, citizens of those
states in accordance with 28 U.S.C. §1332.

12. Defendant Dollar General, Inc. is alleged to be responsible for the premises. See
Exhibit “A” at paragraph 2 and Count One.

13. Any business entity registered with the Commonwealth of Pennsylvania known as
“Dollar General Inc.” is not now, not have ever been, related to or affiliated with Dolgencorp, LLC.
See Affidavit of David Bengtson attached as Exhibit “B” also filed in the matter of Scher! v. Waltco
Truck Equipment, Co et al, 2:19-CV-00377 at Document [14].

14, A party who asserts that a defendant is improper or fraudulently joined must
sufficiently support their contention in order to properly excuse their failure to participate in the action.
See Katz v. Grayling Corp., 2007 WL 4530997, at 2 (E.D.Pa. Dec.20, 2007).

15. Dollar General Corporation is the correct parent of “Dolgencorp, LLC” but Dollar
General Corporation has no operating interest in any retail store trading as “Dollar General” would
therefore, also be an improper party.

16. It is “deeply ingrained in our economic and legal systems that a parent corporation...
is not liable for the acts of its subsidiaries.” Pearson v. Component Tech. Corp., 247 F.3d 471, 484 3d
Cir.2001).

17. Defendant “Dolgencorp, LLC” is the sole legal entity who operates stores trading as

“Dollar General” in the Commonwealth of Pennsylvania.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 4 of 33

18. Diversity exists as to the sole proper defendant. See 28 U.S.C. §1332(a)(2); Moore’s
Federal Practice § 107.14(2)(c) (“a federal district court has original jurisdiction of all civil actions in
which the amount in controversy is satisfied and the action is between citizens of the state and citizens
or subjects of a foreign state. This judicial power has often been referred to as alienage jurisdiction.”)

19, Pursuant to 28 U.S.C. §1446(a), a copy of all process, pleadings and Orders that have
transpired in the State Court Action have been attached at Exhibit “A.”

20. In compliance with 28 U.S.C. §1446(d), Removing Defendant will, upon receipt of a
federal court docket number, promptly serve the Prothonotary for the Court of Common Pleas for
Philadelphia County with a true copy of the within Petition for Removal.

WHEREFORE, the Removing Defendant hereby gives notice that the above action now
pending against it in the Court of Common Pleas for Philadelphia County is removed to the United
States District Court for the Eastern District of Pennsylvania.

Respectfully submitted,

PISANO LAW FIRM

By:

 

Matthew T. Pisano, Esquire (MP8104)
Attorneys for Defendant
' \ \C 2 Dolgencorp, LLC
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 5 of 33

EXHIBIT A
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 6 of 33

SPEAR GREENFIELD
RICHMAN WEITZ & TAGGART, P.C.

' BY: MARC F, GREENFIELD, ESQUIRE

1D. NO.: 62081

Two Penn Center Plaza, Suite 200
1500 J.F.K. Boulevard
Philadelphia, PA 19102

(215) 985-2424

 

LARRY BENNETT :
2665 Elbridge Street :
Philadelphia, PA 19149

V.
DOLLAR GENERAL, INC, :
101 E. Olney Avenue :
Philadelphia, PA 19120 : :

& :
DOLGENCORP, LLC, :

c/o Corporation Service Company :
251 Little Falls Road
Wilmington, DE 19801

 

MAJOR JURY

Attorney for plaintiff

COURT OF COMMON PLEAS
COUNTY OF PHILADELPHIA
CIVIL TRIAL DIVISION

No. 190606433 K TTE ST

KUN 27 2015

REINSTATED ns
wig Ase

COMPLAINT IN PERSONAL INJURY
2S PREMISES LIABILITY

NOTICE

You have been sued in court. If you wish to defend against
the claims set forth in the following pages, you must take action within
twenty (20) days after this complaint and notice are served, by entering
a written appearance personally or by attorney and filing in writing
with the court your defenses or objections to the claims set forth
against you. You are warned that if you fail to do so the case may
proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the complaint or
for any other claim or relief requested by the platnsiff. You may lose
money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT
ONCE, IF YOU DO NOT HAVE A LAWYER, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW, THIS OFFICE
CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE
MAY BE ABLE TO PROVIDE YOU WITH INFORMATION
ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO
ELIGIBLE PERSONS AT A REDUCED FRE OR NO FEE

PHILADELPHIA BAR ASSOCIATION

LAWYER REFERRAL and INFORMATION SERVICE

One Reading Center

‘Philadelphia, Pennsylvania 19107

(215) 238-6333

TTY: (215) 451-6197

ADVISO

Le han demandado a usted en Ia corte. Si usted quiere
defenderse de estas demandas expuestas en las paginas siguientes,
usted tiene veinte (20) dias, de plazo al partir de la fecha de la
demanda y la notificatién, Hace falta asentar una comparencie escrita
0 cn persona o con un abogado y entregar a fa corte en forme escrita
sus defensas o sus objeciones a las demandas en contra de su
persona. Sea avisado que si usted no se defiende, la corte tomard
medidas y puede continuar la demanda en contra suya sin previo
aviso o notificacion. Ademas, Ja corte puede decidir 3 favar de}
demandante y requiere que usted cumpla con tadas tas pravisiones de
esta demanda. Usted puede perder dinero o sus propicdades u otros
derechos importantes para usted,

LLEVE ESTA DEMANDA A UN ABOGADO
INMEDIATAMENTE. SINO TIENE ABOGADO 0 SI NO TIENE
EL DINERO SUFICIENTE DE PAGAR TAL SERVICIO, VAYA
EN PERSONA O LLAME POR TELEFONO A LA OFICINA CUYA
DIRECCION SE ENCUENTRA ESCRITA ABAJO PARA
AVERIGUAR DONDE SE PUBDE CONSEGUIR ASISTENCIA
LEGAL:

ASSOCIACION DE LICENDIADOS DE FILADELFIA
SERVICIO DE REFENCIA E INFORMACION LEGAL
One Reading Center
Filadelfia, Pennsylvania 19)07
Teléfono: (215) 238-6333

TTY: (215) 451-6197
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 7 of 33

1. Plaintiff, Larry Bennett, is a citizen and resident of the Commonwealth of
Pennsylvania, residing at the address listed in the caption of this Complaint.

2. Defendant, Dollar General, Inc., is a business entity doing business in the

Commonwealth of Pennsylvania with an address listed in the caption of this complaint, and which
at all times material hereto was the owner, operator, maintainor, possessor, lessor, lessee and/or
otherwise legally responsible for the care, control and or safety of the premises located at or near
6583 Roosevelt Boulevard, Philadelphia, PA (hereinafter referred to as “premises”).

3. At all times material hereto defendant, Dollar Genera) Inc., was acting individually,
jointly and/or by and through defendant’s agents, servants, franchisees, workmen and/or employees
for the maintenance, repair, care and control of the premises.

4. Defendant, DOLGENCORP, LLC, is a business entity doing business in the
Commonwealth of Pennsylvania with an address listed in the caption of this complaint, and which
at all times material hereto was the owner, operator, maintainor, possessor, lessor, lessee and/or
otherwise legally responsible for the care, control and or safety of the premises located at or near
6583 Roosevelt Boulevard, Philadelphia, PA (hereinafter referred to as “premises”).

5. At.all times material hereto defendant, DOLGENCORP, LLC, was | acting
individually, jointly and/or by and through defendant’s agents, servants, franchisees, workmen and/or
employees for the maintenance, repair, care and contro! of the premises.

6. On or about January 4, 2018 plaintiff, Larry Bennett, was an invitee, licensee and/or
otherwise legally on defendant’s premises, when, as a result of the negligence and/or carelessness

of the defendants, the plaintiff slipped and fell on water on the floor by the main entrance of the
oe

Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 8 of 33

premises,
7, As a result of this accident, the plaintiffsuffered severe and permanent bodily injury

as more fully set forth at length below.

COUNT I
Larry Bennett v. Dollar General Inc.
Personal Injury
8B. Plaintiff incorporates herein the allegations set forth in the previous paragraphs,
inclusive, as if set forth here at length.
9, The negligence and/or carelessness of defendant consisted of the following: _

a. Failure to properly design, construct, maintain, and/or repair the premises,
floors, hallways, pathways, aisles and/or walkways over which invitees,
licensees and/or others are likely to travel rendering the premises unsafe;

b. Failure to properly monitor, test, inspect or clean the premises, floors,
hallways, pathways, aisles and/or walkways to see if there were dangerous or
defective conditions to those legally on the premises;

C. Failure to provide sufficient warming as to the reasonably foreseeable defects
and dangerous nature of the premises, floors, hallways, pathways, aisles
and/or walkways to such invitees, licensees and/or others legally on the
premises;

d. Failure to barricade and/or block-off the defective and/or dangerous area of
the premises floors, hallways, pathways, aisles and/or walkways;

€. Failure to reasonably inspect, maintain and/or otherwise exercise due and

reasonable care under the circumstances in view of the foreseeable dangers,

-3-
 

ep et

 

 

 

Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 9 of 33

accidents and/or injuries that could oceur as a result of the conditions on the
premises, floors, hallways, pathways, aisles and/or walkways;

f. Failure to comply with all building codes, county and city laws, ordinances
and regulations pertaining to the design, construction, and maintenance of the

>

aforementioned. premises;

g. Fai ling to exercise the proper care, custody and control over the aforesaid
premises;

h. Failure to inspect, maintain and/or repair known and/or unknown defects;
and, | 7 a

i, Failing to prevent and/or remove a dangerous condition derived, Originated

or had its source the aforesaid premises;

10. Asa direct result of the negligetitand/or tarelesé conduct of defendant, the plaintiff
suffered various serious and permanent personal injuries, serious impairment of body function and/or
permanent serious disfigurement; and/or aggrhVation of pre-existing conditions, inéluding, but not
limited to: multi-level lumbar disc protrusions, multi-level lumbar disc bulges, lumbar radiculopathy,
lumbar sprain and strain, multi-level cervical’ disc protnisions, multi-level cervical disc bulges,
cervical radiculopathy, cervical sprain and strain, right knee sprain-and strain, right shoulder sprain
and strain and any other ills, injuries, all-to plaintiff's preat loss and detriment. “
11. Asaresult of these injuries,all sf which are to plaintiff's great financial detriment and
loss, plaintiff has in the past, is presently'and may in the foture Suffe? gréat pain, angiiish; sickness
and agony and will continue to suffer for an iridefinite time.) - FM as

12. As an additional result of the carelessness and/or negligeri¢e of defendant, plaintiff

-4-
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 10 of 33

has suffered emotional injuries along with the physical injuties suffered.

13, As a further result of the injuries sustained, the plaintiff has, is presently, and may in
the future undergo a great loss of eamings and/or eaming capacity, al] to the further loss and
detriment of the plaintiff.

14. ‘Furthermore, in addition to all the injuries and losses suffered, the plaintiff has
incurred or will incur medical, rehabilitative and other related expenses in the amount equal to and/or
in excess of any applicable health insurance coverage for which plaintiff ‘has not been reimbursed
and upon which the plaintiff makes a claim for payment in the present action.

WHEREFORE, plaintiff demands judgment in plaintiff's favor and against defendant in
an amount in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and any other
relief the court deems necessary.

COUNT I
Larry Bennett v. DOLGENCORP, LLC

Personal Injury

15. Plaintiff incorporates herein the allegations set forth in the previous paragraphs,
inclusive, as if set forth here at Jength,
16. The negligence and/or carelessness of defendant consisted of the following:

a. Failure to properly design, construct, maintain, and/or repair the premises,
floors, hallways, pathways, aisles and/or walkways over which invitees,
licensees and/or others are likely to travel rendering the premises unsafe;

b. Failure to properly monitor, test, inspect or clean the premises, floors,

. hallways, pathways, aisles and/or walkways to see if there were dangerous or

defective conditions to those legally on the premises;

-5-
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 11 of 33

c. Failure to provide sufficient waming as to the reasonably foreseeable defects
and dangerous nature of the premises, floors, hallways, pathways, aisles
and/or walkways to such invitees, licensees and/or others legally on the
premises;

d. Failure to barricade and/or block-off the defective and/or dangerous area of
the premises floors, hallways, pathways, aisles and/or walkways;

€. Failure to reasonably inspect, maintain and/or otherwise exercise due and
reasonable care under the circumstances in view of the foreseeable dangers,
accidents and/or injuries that could occur as a result of the conditions on the
premises, floors, hallways, pathways, aisles and/or walkways;

f, Failure to comply with all building codes, county and city laws, ordinances
and regulations pertaining to the design, construction, and maintenance of the

aforementioned premises;

g. Failing to exercise the proper care, custody and control over the aforesaid
premises;

h. Failure to inspect, maintain and/or repair known and/or unknown defects;
and,

i. Failing to prevent and/or remove a dangerous condition derived, originated

or had its source the aforesaid premises;
17. Asadirect result of the negligent and/or careless conduct of defendant, the plaintiff
suffered various serious and permanent personal injuries, serious impairment of body function and/or

permanent serious disfigurement, and/or aggravation of pre-existing conditions, including, but not

-6-
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 12 of 33

¢

VERIFICATI

The andersigned, plaintiff in this action, verifies that the within pleading is based upon
information fumished to counsel, which has been gathered by counsel ‘in the preparation of this
lawsuit, The language of the attached pleading is that of counsel and not of signor. Signor verifies
that the within pleading, as prepared by counsel, is true and correct to the best of signor’s knowledge,
information and belief. To the extent that the contents of the within pleading are that of counscl,
signor has relied upon counsel! in taking this verification.

This verification is made subject to the penalties of 18 Pa.C.S.A. §4904 relating to unsworn

falsification to authorities.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 13 of 33

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
IN THE COURT OF COMMON PLEAS OF PHILADELPHIA

SPEAR GREENFIELD

RICHMAN WEITZ & TAGGART, P.C.

BY: MARC F. GREENFIELD, ESQUIRE

I.D. #62081

2 PENN CENTER

1500 JOHN F. KENNEDY BLVD, STE 200

PHILADELPHIA, PA 19102

(215) 985-2424 ATTORNEY FOR PLAINTIFF

Plaintiff(s) Interrogatories Directed To Defendant(s)
Premises Liability Cases
Plaintiff hereby makes demand that the Defendant(s) answer the following
Interrogatories pursuant to the Pennsylvania Rules of Civil Procedure 4001 et seq. These
Interrogatories must be answered as provided in Pa. R.C.P. 4006 and the Answers must be
served on all other parties within thirty (30) days after the Interrogatories are deemed served.

These Interrogatories are deemed to be continuing as to require the filing of
Supplemental Answers promptly in the event Defendants or their representatives (including
counsel) learn additional facts not set forth in its original Answers or discover that information
provided in the Answers is erroneous. Such Supplemental Answers may be filed from time to
time, but not later than 30 days after such further information is received, pursuant to Pa.
R.C.P. 4007.4.

These Interrogatories are addressed to Defendants as a party to this action; Defendants’
answers shall be based upon information known to Defendants or in the possession, custody or
control of Defendants, their attorney or other representative acting on their behalf whether in
preparation for litigation or otherwise. These Interrogatories must be answered completely and
specifically by Defendants in writing and must be verified. The fact that investigation is
continuing or that discovery is not complete shall not be used as an excuse for failure to answer
each interrogatory as completely as possible. The omission of any name, fact, or other item of
information from the Answers shall be deemed a representation that such name, fact, or other
item was not known to Defendants, their counsel, or other representatives at the time of service
of the Answers.

BACKGROUND

1. Please identify if you are an individual, corporation or partnership:

(a) If an individual:
(1) full name (maiden name, if applicable)

(2) altas(es)
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 14 of 33

(3) date of birth
(4) residence and business addresses at time of the alleged accident and

currently.

(b) If a corporation:
(1) registered corporation name
(2) principal place of business

(3) registered address at the time of the alleged accident and currently.

(c) If a partnership:
(1) registered partnership name
(2) principal place of business
(3) registered address at the time of the alleged accident and currently
(4) the identities and residence addresses of each partner at the time of the

alleged accident and currently.

Has a claim been made or a lawsuit filed against you for personal injury involving the
location of the alleged accident within the last 10 years? If so, state:

J

(a) By whom;

(b) The Commonwealth or State, County, Court, Term and Number of any lawsuits
arising from that cause of action;

(c) The outcome of the claim/lawsuit.

Have you been convicted of or pleaded guilty or nolo contendere to any crime(s) in the
past ten (10) years to any crime(s) involving dishonesty or false statements as provided in
Pa.R.E. 609, or has last date of confinement for said crime(s) been within the past ten
(10) years?
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 15 of 33

4. Identify:

(a) Your applicable insurance carrier at the time of the alleged accident;

(b) Your applicable liability insurance coverage limits at the time of the alleged
accident;

(c) Your applicable umbrella and/or excess liability insurance coverage limits at the
time of the alleged accident;

(d) If self-insured, for all or any monetary part of a liability claim, so state
(including the limits).

ACCIDENT INFORMATION

 

5. At the time of the alleged accident, was the location of the alleged accident possessed,
controlled and/or maintained by the defendant(s)? If not, identify who did possess,
control and/or maintain them.

6. Is the location of the alleged accident owned or leased by the defendant(s)? If leased,
state:

(a) From whom said location of the alleged accident are leased;

(b) Dates of said lease.

7. Identify the person(s), including name, title, residence and business address(es), who
last maintained and/or cleaned the location of the alleged accident.

8. State the name, home and business addresses of the following:

(a) Those who actually witnessed the alleged accident;
10.

Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 16 of 33

(0)

(c)

(d)

(e)

(f)

Those who were present at or near the scene at the time of the alleged accident;

Those who have any knowledge or information as to any facts pertaining to the
circumstances and/or manner of the happening of the alleged accident and/or the
nature of the injuries sustained in the alleged accident;

The person(s) who last examined/inspected the place where the alleged accident
occurred before the alleged accident;

The person(s) who last examined/inspected the place where the alleged accident
occurred after the alleged accident;

Are any of the people listed in the preceding answers to interrogatories relatives,
agents, servants, employees, the spouse, and/or representatives of the
Defendants(s)?

At the time of the alleged accident or immediately thereafter, did you have any
conversation(s) with or make any statement(s) to any of the parties or witnesses, or did
any of them make any statement(s) to you or in your presence? If so, state the
substance of any such conversation(s) or statement(s) and identify in whose presence
it/they occurred.

Did Defendant, or anyone acting on behalf of the Defendant, receive any reports or
complaints from any source during the six (6) months prior to the alleged accident,
concerning the conditions of the location of the alleged accident? If so, state:

(a)

(b)

(c)

(d)

(e)

When;

From who received;

The nature of each such report or complaint;

Any action(s) taken by defendant in response thereto;

The name, address and job title of the person(s) who has custody, possession
and/or control of such reports or complaints.
Il.

12,

13,

14,

Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 17 of 33

Were any repairs or changes made to the location of the alleged accident after the
accident occurred? If so, state:

(a) When they were made;

(b) The kind of repairs or changes made;
(c) Who made such repairs or changes;

(d) Whose decision it was to initiate the repairs or changes.

State any violations of City Ordinances or Codes for which Defendant or anyone acting
on Defendant's behalf were cited regarding the alleged accident as well as the dates of
said violations.

Were there any signs, barriers or anything else at or near the scene of the alleged
accident warning of the conditions existing thereon? If so, state:

(a) When said warnings were placed at the scene and by whom;

(b) Describe exactly what the warning was and the exact dimensions of said
warning;

(c) The exact location of said warning.

Do you know of anyone who is in the possession, custody and/or control of any
photographs, sketches, reproductions, charts, maps or diagrams of the scene of the
accident? If so, state:

(a) The date(s) they were taken or made;

(b) The name, title, residence and business address of the person(s) taking them and
in the possession, custody and/or control of them;
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 18 of 33

(c) The subject or object of the particular site or view of each of them.

15. Was any videotaping performed on the day of this alleged accident at the location
where the alleged accident occurred? If so, state:
(a) Whether there is any type of log, record, compilation or other documentation of

the videotaping performed;

(b) Who has custody, possession and/or contro! of the recording(s).

16. | What were the weather conditions on the day of and the day before the alleged
accident?

17. Do you allege that the weather conditions contributed to the happening of Plaintiff(s)
alleged accident?

18. Do you believe the Plaintiff did anything to contribute to the alleged accident? If so,
describe what actions contributed to the alleged accident.

MISCELLANEOUS

19. If you have engaged, or expect to engage, healthcare professionals and/or other expert

witnesses (e.g. accident reconstructionists), whom you intend to have testify or whose
report you intend to submit at trial on your behalf on any matter pertaining to this
action, state:

(a) The name of the expert;

(b) The expert's professional address;

(c) The expert's occupation;

(d) The expert's specialty;

(e) The expert's qualifications (e.g. Curriculum Vitae);
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 19 of 33

(f) The topic or subject matter upon which expert is expected to testify;

(g) The substance of the facts to which the expert is expected to testify;

(h) The substance of the opinion to which the expert is expected to testify;

(i) A summary of the grounds for each opinion the expert is expected to testify.

20. Have you, your attorney or any representative of yours, conducted any sound,
photographic, motion picture film, personal sight or any other type of surveillance of
the Plaintiff(s)?

21. From the time of the accident to the present have you had or do you have any social

media accounts such as Facebook, Instagram, Twitter, etc? If so, identify all of your
social media accounts.

22, State the name and address of the person answering these Interrogatories and his/her
relationship to the Defendant.

 

Esquire

Attorney ID#:

I , subject to the penalties of 18 Pa. C.S.A. §4904,
relating to unsworn falsification to authorities, state the attached answers and/or documents are
submitted in response to the foregoing Interrogatories and/or Requests for Production of
Documents and that to the best of my knowledge, information and belief they are true and

complete.

 

Signature
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 20 of 33

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
IN THE COURT OF COMMON PLEAS OF PHILADELPHIA

SPEAR GREENFIELD

RICHMAN WEITZ & TAGGART, P.C.

BY: MARC F. GREENFIELD, ESQUIRE

I.D. #62081

2 PENN CENTER

1500 JOHN F. KENNEDY BLVD, STE 200

PHILADELPHIA, PA 19102

(215) 985-2424 ATTORNEY FOR PLAINTIFF

PLAINTIFF(S) REQUEST FOR PRODUCTION
OF DOCUMENTS DIRECTED TO DEFENDANT(S)

You are requested to produce, in accordance with Pennsylvania Rule of Civil Procedure
4009, the originals or clear, readable copies of the below listed documents and/or items unless
protected by attorney-client privilege or. work-product doctrine. These documents and/or items
will be examined and/or photocopied; photograph negatives will be processed and photographs
reproduced, videotapes and audiotapes shall be viewed and/or heard and a copy made. The below
listed documents and/or items are to be produced at Plaintiff's counsel’s office on or before
thirty (30) days from the date of service herein. Such request is continuing up to and at the time

of trial.

DEFINITIONS

A. "You" or "your" refers to Defendant(s) herein and to all other persons acting or
purporting to act on behalf of Defendant(s), including agents and employees.

B. "Communications" shall mean all inquiries, discussions, conversations, negotiations,
agreements, understandings, meetings, telephone conversations, letters, correspondence, notes,
telegrams, telexes, advertisements, facsimiles, e-mail, or other forms of verbal and/or

communicative intercourse.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 21 of 33

C. "Documents" shall mean all written or graphic matter of every kind or description,
however produced or reproduced, whether draft or final, original or reproduction, signed or
unsigned, and regardless of whether approved, signed, sent, received, redrafted, or executed,
including but not limited to: written communications, letters, correspondence, facsimiles, e-mail,
memoranda, minutes, notes, films, recordings of any type, transcripts, contracts, agreements,
purchase or sales orders, memoranda of telephone conversations or personal conversations,
diaries, desk calendars, interoffice communications, reports, studies, bills, receipts, checks,
checkbooks, invoices, requisitions or material similar to any of the foregoing however
denominated, by whomever prepared, and to whomever addressed, which are in your possession,
custody or control.

D. "Persons" means an individual, corporation, partnership, trust, association, company,

organization, or any form of a business or commercial entity.

E, For purposes of this discovery request "Identify" is defined as the following:

(1) when used with respect to an individual, means to state (a) their name;
(b) business affiliation and official title and/or position; and (c) their last known residential and
business address.

(2) - when used with respect to a document, means to state (a) the type of
document (e.g. letter, memorandum, hand-written note, facsimile, e-mail) (b) its date of origin
or creation; (c) its author and addressee; (d) its last known custodian or locations; and (e) a
brief description of its subject matter and size. In lieu of identifying any document(s), you may
attach a copy of it to your answer, indicating the question to which it is responsive.

(3) when used with respect to a company or other business entity, means to
state, (a) the company's legal name, any former names, and the name under which it trades or
does business; (b) the address of its principal place of business; and (c) the identity of its chief

executive officer.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 22 of 33

‘F. _ "Relate. to” means consist of, refer to, reflect or be in any way logically connected with
the matter discussed.
G. The period of time encompassed by these requests shall be from the date of the alleged
accident to the date of answering, unless otherwise indicated. Note, this request is continuing up
to and at the time of trial.
H, For purposes of the Rule, a statement includes:
(1) A written statement, signed or otherwise adopted or approved by the person making
it, or
(2) A stenographic, mechanical, electronic, videographic or other recording, or a
transcript thereof, which is a substantially verbatim recital of an oral statement by the person

making it and contemporaneously recorded.

REQUESTS

1, The claims and investigation file or files including but not limited to daily activity sheets,
diary sheets, and status sheets of any insurance adjuster and/or risk employee/manager, internal
memoranda regarding this claim created, sent and/or received by any insurance adjuster or other
adjuster, risk employee/manager and/or by the Defendant(s) or an agent/employee of the
Defendant(s), communications to and from all insurance carriers, parties, Defendant(s), or
potential parties, request(s) for investigation, and/or reports/findings of investigators, both in-
house and/or independent and/or all insurance policies of the Defendant(s), excluding references
to mental impressions, conclusions, or opinions representing the value or merit of the claim or

defense or respecting strategy or tactics and privileged communications from counsel.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 23 of 33

"2. All statements and communications of any and all witnesses including any and all
statements of Plaintiff(s) and Defendant(s), including taped recordings, whether transcribed or

not, as well as all written statements.

3. The name, home and business address, background and qualifications of any and all
persons retained by the Defendant(s), who in anticipation and/or preparation of litigation, are

expected to be called to trial,

4, Any and all documents and communications containing the name and home and business

addresses of all individuals contacted as potential witnesses.

5. Reports, non-privileged communications, and/or documents prepared by any and all

experts who are expected to testify at trial or whose reports are expected to be submitted at trial.

6. Resumes and qualifications of any and all experts who are expected to testify at trial or

whose reports are expected to be submitted at trial.

7. Copies of any and all photographs, diagrams, drawings, charts, models, movie films or
video-tapes which relate, refer or pertain to Plaintiff(s), any other party to this action, the alleged
accident site and/or any instrumentality involved in the alleged accident described in Plaintiff(s)

Complaint.

8. Any and all documents and communications substantiating any defense to Plaintiff's

cause of action.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 24 of 33

9, Copies of any relevant reports and records prepared by any physician, hospital or
healthcare provider who has examined Plaintiff(s) three (3) years prior to the injury and at any
time subsequent to the injury, excluding those reports and records already provided by

Plaintiff(s) to Defendant(s).

10. Central indexing information on Plaintiff(s) for this alleged accident, alleged prior

accident(s), and alleged subsequent accident(s).

ll. Verification of the policy limits for liability benefits, medical payments and any

“umbrella” or excess benefits, including applicable policy declarations page.

12, Copies of internal memoranda, inter-office memos, facsimiles, e-mail or other documents
or communications regarding this claim, made by the Defendant(s) and/or any agent and/or

employee of Defendant(s), or their insurance carrier(s).

13. Any and all reports, communications and/or documents prepared by Defendant(s) or their

employee(s)/agent(s) containing the facts, circumstances and causes of this alleged accident.

14. Any and all documents of any nature whatsoever which refer in any way to the alleged
accident described in Plaintiff(s) Complaint and/or the facts or circumstances leading up to and

following said alleged accident.

15. All property damage estimates rendered for any object belonging to the Plaintiff(s) and/or

Defendant(s) which was involved in this alleged accident.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 25 of 33

‘16. Any and all press releases concerning this alleged accident.

17, Any and all documents or other tangible materials of any nature whatsoever which you
plan to have marked for identification at a deposition or trial, introduce into evidence at a

deposition or trial, or about which you plan to question a witness at a deposition or trial.

18. = Any and/or all documents or communications of any nature whatsoever which relate,
refer or pertain to Plaintiff(s), any other party to this action, the alleged accident, alleged accident

site and/or any instrumentality involved in the alleged accident.

19. All documents and/or communications relating to any facts on the basis of which it is
asserted that the conduct of the Plaintiff(s) contributed to the happenings of the alleged

occurrence or to the alleged injuries or losses suffered allegedly as a result of this accident.

20. If at or shortly before the alleged accident, you were using any functions on your cell
phone or on any portable handheld electronic device, please provide your cell phone or

electronic device records for the date of the accident.

21. Any and all documents of any nature whatsoever referred to in Defendant’ s(s’) Answers

to Plaintiff’s(s’) Interrogatories.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 26 of 33

These requests are deemed to be continuing insofar as if any of the above is secured
subsequent to the date herein for the production of same, said documents, photographs,
statements, reports, etc., are to be provided to Plaintiff's counsel consistent within the applicable

Rule of Civil Procedure:

 

Esquire

Attorney ID#:

I , subject to the penalties of 18 Pa. C.S.A. §4904,
relating to unsworn falsification to authorities, state the attached answers and/or documents are
submitted in response to the foregoing Interrogatories and/or Requests for Production of
Documents and that to the best of my knowledge, information and belief they are true and

complete.

 

Signature
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 27 of 33

PLAINTIFF’S SUPPLEMENTAL INTERROGATORIES
AND REQUESTS FOR PRODUCTION OF DOCUMENTS

S1. (ROG)

S2. (ROG)

§3. (ROG)

S4. (PRD)

Premises Liability Cases

If you know of the existence of any photographs, diagrams, drawings,
charts, models, movie films, videotape and/or electronic copies of
documents described in plaintiffs request for production of documents,
but are unable to produce said objects during discovery please identify the
believed whereabouts of the objects, a description of said objects including
what they portray, the author or producer of said objects and the time when
the objects were created or produced.

Please identify the date of arrest, charges brought against you, date of
conviction, if any, charges convicted of, sentence imposed and sentence
served for any crimes within the last ten (10) years.

Please identify all other accidents and/or injuries the defendant believes
plaintiff has experienced either before or after the subject accident by
providing the date, time and place of each accident, a list of each injuries
sustained and a description of the medical treatment and providers
received.

If the native or original format of any of the documents, photographs, etc.
referred to in plaintiff's requests for production are available in a digital
format such as a gif, jpeg, pdf or other file format, defendant(s) is hereby
requested to produce by either a disc (floppy, CD, DVD, etc.) or email
attachment (to mfg@injuryline.com) containing the native digital files for
said document and, ifa special format, a reader to view same.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 28 of 33

PLAINTIFF’S REQUESTS FOR ADMISSIONS — SET I
Premises Liability Cases

REQUESTS FOR ADMISSION TO EACH DEFENDANT PURSUANT TO Pa.R.C.P. 4014:

1,

There are no other persons or other entities in addition to the defendants named in
the Complaint who the answering defendant claims is responsible for the care,
maintenance and/or repair of the premises identified in the Complaint.

There were no video cameras or other recording devices which, if working, would
have recorded the area of where plaintiff's accident occurred at the time of said
accident.

There were video cameras or other recording devices which recorded the area of
where plaintiff's accident occurred at the time of said accident, but said devices
were inoperable at said time.

There were video cameras or other recording devices which recorded the area of
where plaintiff’s accident occurred at the time of said accident and said devices
were operable at said time but no video or other media was recoverable from said
devices,
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 29 of 33

bog Acw emmaied ‘siuauidays field Aaporig Guipuas Us os 20; Ayajo8 papiAcid &| pue |2IAI95 jeisag Sh eWN 0 AUSdo.d ay SUNGeyDeS HUL

2
/
f

: PRIORITY MAIL

po

 

 

POSTAGE REQUIRED
UNITED STATES
POSTAL SERVICE.

Ea

 

 

:
‘
' Fa Bore pete pean G80s OLS

I

# ONINDVUL BUALYNDIS Sash
| : ‘F451 -BORET BO HOLORITEM,

 

 

 

 

 

 

 

 

 

 

4 STiva SILL Ts
Atty dtiQD SIAUES NOLLWHOdHOD
O71 dgcoNaoTOg

APD eee een ee

(£203)

VISIT US AT USPS .COM*
ORDER FREE SUPPLIES ONLINE

PRESS FIRMLY TO SEAL

go0e 2TAT-ZO1ST ve vintepeitid
008 S16 ‘BN WE 00ST

‘Ded woan py piayss19 sw9dg

faqumou"g WEAZ

ra AVO-T TW ALRUORId

T az

sto zsa0

OTST wor
SIOUFULO)

FOVAISOd SA

teo'semoqAaUHd MAM | °SRAURS WVASOd

 

 

EPMW Sept 2014
Ob:12.5 x 9.5

  

 

 

 

 

 

 

 

 

:
cm

 

 

 

+o .
a é ‘This envelope ls made from post-consumer waste. Please recycle - again.

\ PRESS FIRMLY TO SEAL
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 30 of 33

EXHIBIT B
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 31 of 33

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

KEVIN SCHERL
Plaintiff

v. CASE 2:19-CV-00076-JD
WALTCO TRUCK EQUIPMENT CO, |
AND WALTCO LIFT CORPORATION
AND HIAB USA, INC, AND
DOLGENCORP, LLC AND DOLLAR
GENERAL CORPORATION AND
DOLLAR GENERAL, INC. AND
MURU ASSOCIATES, LP.

Defendants

AFFIDAVIT

I, David Bengtson, being of full age, do hereby attest as follows:

L. I am employed by Dolgencorp, LLC as Director, General Liability Claims, and
have the information and authority to make this Affidavit.

2. “Dollar General Corporation” is the parent of a subsidiary known.as “Dolgencorp,
LLCO.”

3, Dolgencorp, LLC operates retail stores trading as “Dollar General” within the
Commonwealth of Pennsylvania.

4. I have reviewed the above captioned Plaintiff's Complaint filed in the
Pennsylvania Court of Common Pleas for Philadelphia County.

5. I have reviewed Plaintiff's Motion for Remand filed in thig Honorable Court to
include Exhibit “B” attached thereto which purports to be an online search of corporations
registered with the Commonwealth of Pennsylvania.

6.. Any business entity registered with the Commonwealth: of Pennsylvania known as

“Dollar General Inc.” is not now nor has ever been, related to, or affiliated with ‘Dolgencorp,

LLC.
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 32 of 33

7. The. individual. identified in the Pennsylvania Search as “G Mirani” and the
addresses of “415 32" St, Suite 306 Union City, NJ 07087" or “101 E. Olney Ave I Olney Plaza
Philadelphia, PA 19102” are not now, nor have ever been affiliated with Dolgencorp, LLC.

8. Dolgencorp, LLC is the only proper entity associated with Dollar General: as
alleged in the Complaint,

9, I make. this Affidavit with full knowledge of the penalties associated with giving

false.sworn statements to authorities. ) Ay
By. 2 Le 4

Sworn:and Subscribed before me this
day o 2019
Notary Public

 
Case 2:19-cv-03214-MMB Document1 Filed 07/24/19 Page 33 of 33

CERTIFICATE OF SERVICE
It is hereby certified that a true and correct copy of the foregoing Notice of Removal was served
via first class mail, postage pre-paid, upon the following on the date indicated below

Marc F, Greenfield, Esquire

Spear Greenfield Richman Weitz & Taggart PC
Two Penn Center Plaza, Ste. 200

1500 JFK Blvd.

Philadelphia, PA 19102

PISANO LAW FIRM

By: Whe

Matthew T. Pisano, Esquire (MP8104)
Attorneys for Defendant
7. Dolgencorp, LLC

 
